The State of TexasAppellee




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 9, 2014

                                      No. 04-14-00555-CR

                                      Robert MARTINEZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                                   Trial Court No. 307125
                           Honorable Jason Pulliam, Judge Presiding


                                         ORDER

        On December 19, 2013, Robert Martinez filed an application for writ of habeas corpus in
County Court at Law No. 5 in Bexar County, Texas. See TEX. CODE CRIM. PROC. ANN. art.
11.07 (West Supp. 2014). On February 4, 2014, the trial court heard Martinez’s arguments. The
clerk’s and reporter’s records have been filed in this court.
        In the reporter’s record of the February 4, 2014 hearing, the State advised the court that
Martinez was incarcerated based on a conviction in the 186th District Court. The trial court
stated on the record that County Court at Law No. 5 was not holding Martinez for any reason and
that Martinez had filed his application in the wrong court. The court advised Martinez he could
raise his complaint with the presiding judge of the 186th District Court.
        On August 4, 2014, Appellant filed a notice of appeal in this court. He contends he
timely filed a notice of appeal by mailing his notice on February 7, 2014. Assuming arguendo
the notice of appeal was timely filed, the clerk’s record does not appear to contain an appealable
judgment. See id. art. 44.02 (West 2006) (authorizing a defendant in a criminal action to appeal);
Abbott v. State, 271 S.W.3d 694, 697 (Tex. Crim. App. 2008) (reiterating that the right to appeal
under article 44.02 is limited to appeal from a final judgment).
        We ORDER Appellant to show cause in writing not later than TWENTY DAYS from the
date of this order why this appeal should not be dismissed for want of jurisdiction. See Abbott,
271 S.W.3d at 697 n.8.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court